Citation Nr: 1621666	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from November 30, 1944, to December 19, 1944.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The evidence of record fails to show that the Veteran was provided with complete consent prior to a March 15, 2000 procedure at the Lexington VA Medical Center.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an additional right ear hearing disability as a result of VA medical treatment have been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  38 U.S.C.A. § 1151.  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the medical or surgical treatment upon which the claim is based to the veteran's condition after the treatment.  38 C.F.R. § 3.361(b). 

A disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express, i.e., given orally or in writing, or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c). 

The Veteran has asserted that medical professionals at Lexington VA Medical Center (VAMC) improperly installed a tube in his right ear in March 2000 that caused a hole in his right ear drum.  The Veteran contends that a specialist told him that the tube should not have been put in the ear.  He indicated that he had to have follow-up surgery at a private facility to remove the tube and patch the ear drum.  The Veteran maintains that his right ear problems were caused by inexperienced clinicians, which could have been prevented if experienced specialists had treated him.  

More recently, the Veteran's representative argued that the Veteran was not informed of the risk of additional disability as a result of his right ear surgical procedure pursuant to informed consent regulations under 38 C.F.R. § 17.32.  The representative asserted that unless the specific risks were delineated and the Veteran accepted the specific risk over his signature, then he was neither informed nor consented to the March 2000 surgical procedure.

The claims file includes a May 8, 2000 treatment note which reports that the Veteran fell off of a roof in October 1997 and had some hearing loss since that time, as well as some symptoms that the examiner believed was positional vertigo, which resolved after several months.  A right posterosuperior retraction pocket was found, with no improvement following the use of steroids.  It was noted that the Veteran would be given an ear tube at the next available time.  

On March 15, 2000, the Veteran had a tube placed in his right ear, at the Lexington VAMC Otolaryngology Clinic by a resident physician.  In statements in support of his claim, the Veteran stated that there was difficulty with the procedure, but treatment notes do not note any such difficulty.  

Thereafter, in July 2001, the Veteran underwent a myringoplasty of the right ear following a diagnosis of perforation of the eardrum and positional vertigo at a private facility.  An August 2001 letter from the private facility noted that the Veteran had severe high-tone nerve type hearing loss in the right ear, greater than the left, "due to deterioration of the Veteran's hearing nerves, inherited from both parents, for which no treatment is possible."  It was noted that there was a blue plastic tube in the Veteran's right ear canal which had come out of the eardrum leaving a large hole, and that this was covered with a small patch, which closed the hole.  It was also noted that the Veteran had loss of balance and dizzy spells due to tiny calcium floaters in the inner ear fluid, as a result of a head injury from a fall.  

In a March 2012 VA examination report, it was noted that the Veteran had eustachian tube dysfunction from a retracted eardrum, which affected the ability to equalize pressure in the ears.  It was noted that the Veteran had a tympanostomy tube placed to equalize pressure for this condition.  

The examiner noted that a hole in the eardrum after ear tube placement was typical and that most holes closed spontaneously.  The examiner noted that in addition, the Veteran he had hearing loss and vertigo prior to ear tube placement and that as such, it was unlikely that the hearing loss and vertigo was related to ear tube placement.

In a June 2014 VA examination, a VA examiner reviewed the Veteran's claims file and noted that the Veteran underwent myringotomy and placement of a tympanostomy tube in his right ear, as he had an ear with significant retraction, effusion and hearing loss.  The examiner explained that the right ear had findings consistent with long standing, negative-pressure in the middle ear which resulted in retraction, with concern for the development of retraction pockets of the tympanic membrane that can lead to the destructive process of cholesteatoma.  The examiner explained that tube was an ear ventilation tube selected for the Veteran so that it could be maintained for a long term, giving the ear drum a chance to revert to a more normal configuration.  The examiner stated that this was a standard and well accepted practice.  The examiner explained that unfortunately the tympanostomy tube carried a much higher risk of perforation, than the short term ventilation tubes.  The examiner stated that many otolaryngologists do not routinely remove such a tube if there are no findings or pathology created by the tubes presence and that the evidence did not indicate such pathology.  The examiner found that there was no malpractice or indication of deviation from standard of care practice in the Veteran's care at the Lexington VAMC.  

The examiner stated that the records from private facility were not available but were not necessary for an assessment as the findings were reported in the remand instructions.  The examiner opined that a myringotomy with tube placement was indicated and appropriate in this case. The examiner explained that a perforation of the tympanic membrane is a known frequent complication of this procedure and does not imply improper technique or care.  The examiner continued that the Veteran's hearing decreased based upon audiometric assessment following the myringotomy and placement of the tube.  His speech discrimination scores in the right ear fluctuated over the next 12 years, and slowly deteriorated more so in the right ear than the left.  The examiner concluded that it was "as likely as not" that this hearing loss in the right ear was exacerbated by the surgical procedure and subsequently reported perforation and the repair of this by his physician from the Shea.  The examiner specified that this was not a result of inexpert surgical technique or care. 

Regarding the Veteran's vertigo, the examiner described a long standing problem with vertigo and had a fall with concussion and imbalance in 1999.  It was noted that the Veteran had been followed by the neurology service for this and it may be in part due to an inner ear condition known as benign paroxysmal positional vertigo.  The examiner stated that vertiginous/balance problems from these two conditions, post-concussion head injury and benign paroxysmal positional vertigo by their very nature fluctuate.  The examiner explained that the change in his middle ear ventilation as likely as not resulted in a transient exacerbation of his vertiginous condition.  The examiner reported would expect any effect attributable to the procedure to be minor and limited in duration.

The claims file was returned to the VA examiner in May 2015.  The examiner was asked to determine whether the Veteran had an additional disability of the right ear or exacerbation of a right ear disability as a result of the March 2000 VA treatment and, if so whether it was caused by negligence or due to an event which was not reasonably foreseeable.  In the VA opinion, the VA examiner reviewed the evidence of record and found that it was "as likely as not" that his right ear hearing loss and dizziness was exacerbated by the surgery performed in March 2000 but that a change in his middle ear ventilation was "as likely as not" resulted in a transient exacerbation of his vertiginous condition which was expected to be minor and limited in duration.  The examiner further stated that this was not due to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA.  The examiner noted that the of ear drum perforation following placement of an ear tube is reasonably foreseeable and occurs in a certain minority of cases.  

Following the assertion that the Veteran was not given adequate consent for the March 2015 procedure, the claims file was sent to the VA examiner for an opinion regarding the consent issue.  In November 2015, a VA examiner found that, after thorough review of the medical record, there was no written consent for the procedure performed on March 15, 2000.  The VA examiner explained that, at the time of the March 2000 operation the Lexington VAMC was transitioning from paper charts to electronic medical records.  The examiner noted, however that there was no reference in the clinic note that day as to the consent process performed for placement of the ear tube.  The examiner explained that in the notes from March 8, 2000, a discussion of previous treatments for the patient's ear disease was referenced.  Further, the plan to bring the patient back into the office one week later for placement of an ear tube was well documented.  The examiner stated that nursing intake notes on March 15, 2000 relate that the patient was aware the purpose of the visit was to have a tube placed.  The examiner stated "this reviewer has worked with and was supervisory to both of these physicians for [four] years during their tenure at the Lexington VAMC and was very well acquainted with their expertise, quality of care and knowledge base.  It is as likely as not that informed consent was attained for the procedure performed on March 15, 2015."  

However, the examiner also stated that it was also "as likely as not" that that consent process was in some part incomplete.  While the examiner opined that it was extremely unlikely that a mentally competent patient would undergo a surgical procedure in an office without sedation, with no understanding of the procedure and there was no reason to suspect the intelligence of this patient, since there is no retained records of the details of the consent process for this procedure the quality of this informed consent is unclear.  The examiner stated that a consent form would have been a paper record from fifteen years ago and may have been lost, misfiled, or it may never have been attained.  

The examiner stated "I can only speculate that some conversation regarding the procedure was performed as the patient had met with two competent physicians.  Both had a clear understanding of informed consent requirements, and never in their careers at the VAMC was there an incidence of any procedures performed on a patient by either physician with inappropriate consenting."  The examiner further stated that a myringotomy with placement of ear tube was the most common procedure performed by an otolaryngologist.  The most commonly described complications of myringotomy with tube placement included infection, bleeding, and perforation of the ear drum and hearing loss, which were well known to nearly all physicians, let alone otolaryngologists who routinely described this in the consent process.  

Here, the evidence demonstrates that the Veteran's right ear hearing loss was exacerbated by the March 2000 procedure.  Accordingly, an additional disability has been shown by the evidence of record.  Further, the VA medical examiner demonstrates that additional hearing loss was a foreseeable effect of the March 2000 procedure.  The only question, then, is whether the additional hearing loss was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  In order to show this it must be demonstrated either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished the Veteran's treatment without his informed consent.

The VA examiner has demonstrated that the Veteran's additional hearing loss was a foreseeable effect of the procedure and that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  On multiple occasions no error was found.  In fact, the examiner has explained that, medically, a hole in the eardrum is a common result of the procedure and that it may have healed on its own without further treatment.  Further there was no finding of any error in the procedure itself.  While the Veteran contends that the procedure was in some way faulty, the medical opinions do not describe such error in the decision to put a tube in the Veteran's ear or the methodology by which the procedure was performed.  The medical findings are afforded more weight as medical findings are more probative than lay statements in making such a determination.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

While the examiner stated in November 2015 that the physicians who performed the procedure were well aware of the effects of the procedure and notes that treatment records were transferred from paper to electronic records at the time of the procedure, such evidence is not demonstrated in the record and the Veteran has argued that he was not informed of the risk of additional hearing loss.  Accordingly, compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder is warranted.


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right ear disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


